                                           Case 3:18-cv-07128-RS Document 30 Filed 05/06/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                 UNITED STATES DISTRICT COURT

                                   8                               NORTHERN DISTRICT OF CALIFORNIA

                                   9

                                  10     IN RE PG&E CORPORATION                              Case Nos. 18-cv-03509-RS
                                                                                                       18-cv-03545-RS
                                  11     SECURITIES LITIGATION                                         18-cv-04698-RS
                                                                                                       18-cv-07128-RS
                                  12
Northern District of California




                                                                                                       19-cv-00501-RS
 United States District Court




                                  13
                                                                                             ORDER OF RECUSAL
                                  14

                                  15

                                  16          The parties have stipulated that York County on Behalf of the County of York Retirement
                                  17   Fund v. Rambo, Case No. 3:19-cv-00994, should be consolidated into the lead action numbered
                                  18   above and that a third amended consolidated class action complaint should be filed governing the
                                  19   actions. Under the court’s proportionate, random, and blind assignment system, York County was
                                  20   initially assigned to the undersigned when filed. Because the undersigned holds stock ownership
                                  21   in a named party to the York County action, a notice of recusal was filed and that matter was
                                  22   reassigned. As the effect of the parties’ stipulation would be to include in this action the party in
                                  23   which the undersigned holds a disqualifying interest, recusal from the cases numbered above is
                                  24   now required. This order is without prejudice to any determination after reassignment as to how
                                  25   the cases should proceed.
                                  26
                                  27

                                  28
                                          Case 3:18-cv-07128-RS Document 30 Filed 05/06/19 Page 2 of 2




                                   1

                                   2   IT IS SO ORDERED.

                                   3

                                   4   Dated: May 3, 2019

                                   5                                       ______________________________________
                                                                           RICHARD SEEBORG
                                   6                                       United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                               CASE NO.   18-cv-03509-RS
                                                                            2
